                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                            3:17-cv-00682-RJC-DSC

MILAGROS B. MACHER,                             )
                                                )
              Plaintiff,                        )
                                                )
               v.                               )
                                                )                  ORDER
HIGHLAND TRACE APARTMENTS and                   )
GELLER ASSOCIATES,                              )
                                                )
              Defendants.                       )
                                                )


      THIS MATTER comes before the Court on Defendants’ Motion for Partial

Dismissal of Plaintiff’s Complaint, (Doc. No. 7), and the parties’ associated briefs

and exhibits, (Doc. Nos. 8, 17–19, 24); the Memorandum and Recommendation

(“M&R”) of the United States Magistrate Judge, (Doc. No. 20), recommending that

the Court grant Defendants’ Motion for Partial Dismissal of Plaintiff’s Complaint;

Plaintiff’s Pro Se Objections to the M&R,1 (Doc. No. 22); and the Defendants’

Response in Opposition to Plaintiff’s Objections, (Doc. No. 23).

      After an independent and thorough review of the M&R, Plaintiff’s Objections

thereto, and a de novo review of the record,2 the Court concludes that the


1 Three days after Plaintiff’s additional time to file objections had expired, Plaintiff
filed a forty-three page “Response to Defendant’s Motion for Partial Dismissal of
Plaintiff’s Complaint,” which was docketed as Pro Se Objections to the Magistrate’s
Recommendation. (Doc. No. 22).
2 In Plaintiff’s Pro Se Objections, Plaintiff only makes general and conclusory

assertions that do not direct the Court to a specific error in the M&R. As such, de
novo review of the record was not required. Orpiano v. Johnson, 687 F.2d 44, 47
recommendation to grant Defendants’ Motion for Partial Dismissal of Plaintiff’s

Complaint is correct and in accordance with law. Accordingly, the findings and

conclusions of the magistrate are accepted and Defendants’ Motion for Partial

Dismissal of Plaintiff’s Complaint is GRANTED.

      IT IS THEREFORE ORDERED THAT:

             (1) The Magistrate Judge’s M&R, (Doc. No. 20), is ADOPTED;

             (2) Defendants’ Motion for Partial Dismissal of Plaintiff’s Complaint,

                 (Doc. No. 7) is GRANTED. Specifically, Plaintiff’s claims for

                 national origin discrimination and associational disability

                 discrimination are DISMISSED.

             (3) The Clerk of Court is directed to send copies of this Order to Pro Se

                 Plaintiff and counsel for Defendants.



                                          Signed: February 6, 2019




(4th Cir. 1982) (noting that de novo review of the record is not required “when a
party makes general or conclusory objections that do not direct the court to a
specific error in the magistrate judge’s proposed findings and recommendations”).
However, the Court is mindful of the wide latitude extended to the pleadings of pro
se litigants, see Haines v. Kerner, 404 U.S. 519, 520 (1972) (directing courts to
“[c]onstru[e] [a pro se] petitioner’s inartful pleading liberally”), and accordingly, has
conducted a de novo review.
